Case 1:20-cv-04883-DLC Document 30-1 Filed 11/06/20 Page 1 of 3




                                       EXHEBET A
                       Case 1:20-cv-04883-DLC Document 30-1 Filed 11/06/20 Page 2 of 3
                            APEX LOGISTIC INTERNATIONAL INC.
                            18554 S. SUSANNA RD„ RANCHO DOMINGUEZ CA 90221                                  Print Date:04-26-202011 :36
                            TEL:  310-665-0288     FAX: 310-665-0188                                                  CALVIN.TSENG



                                                          INVOICE
Attn..
 NEW FORTUNE INC                                                        Invoice No.                  USAAR20040446
                                                                        HAWB No.                     XQW20041053
 5017TH AVENUE SUITE 400, NEW YORK, NY,10018
 US
                                                                        Invoice Date                 Apr 26, 2020

                                                                        Due Date                     May 1 1, 2020



 Broker                                                                MAWB No.                  999-76297384
 Shipper       :   CHANGZHOU LEEJADE IMPORT AND                        Document No.        :     A12020040039USA
                   EXPORT CO;LTD
 Consignee :       NEW FORTUNE INC                                     Sub Master/House :
 Carrier       :   AIR CHINA LIMITED                                                             SHANGHAI PUDONG EN127.2o2o
                                                                       Departure
                                                                                                 AIRPORT
 AgentRef :
 Ref No.       :   XQW20041053                                         Destination
                                                                                                 %E#N¥3SKA,JR°pHONRF,.fl¢-27-2o20
                                                                       Place of Delivery   :
 PO No.




  NO. OF PKGS       CHARGEABLE W.T.                                   DESCRIPTION                                    REMARK
         200             3161       KGS         DISPOSABLE FACE




         DESCRIPTION                         REMARK                          UNIT          PRICE              NUM         AMOUNT
 Air Freight                                                                 JOB               18.41          3161          58194.01
 OTHER CHARGE                         China Customs Fee                      JOB                25              1                25.00
 OTHER CHARGE                           China AWB Fee                        JOB                 8              1                 8,00
 OTHER CHARGE                         China Terminal FeeChinaAMSFee          JOB               0.08           3161             252.88
 OTHER CHARGE                                                                JOB               0.16           3161             505.76
 OTHER CHARGE                                                                JOB                 8              1                 8.00
                   *** TOTAL INVOICE AMOUNT IN                                   USD            ***                  58.993.65
 ***Pay by ACHAvire, Bank of America, Swift Code BOFAUS3N, Routing 121000358, A/C 325008175421.
 Please send remittance detail to accountreceivable@apexglobe.com
 Pay by check, make check payable to '' APEX LOGISTIC INTERNATIONAL INC.                                     " and write "Invoice No" on
 your check. *"
 *** A $35.00 will be charged for each "returned" check, Any dispute on invoices including customs duty and any
 cargo loss or damage should be notified in writing within 3 days from the date of receipt of the invoice. Any past due
 Invoices over 60 days will be turned over to a collection agency with finance charges of 18°/o per annum applied.
 All additional legal fees and provision fees may be applied to the total invoice amount if the case is turned over to the
 court. Any lawsuit will be brought and settled in RANCHO DOMINGUEZ County, State of cA . ***
 *** Payment of Duty must be made within 7 calendar days after the invoice date. Failure to pay duty timely may
 result in non-payment of duty to U.S. customs. Any penalties issued by U.S. Customs & Border Protection(CBP)
 for late/non-payment of duty are the importer's responsibility. ***
Case 1:20-cv-04883-DLC Document 30-1 Filed 11/06/20 Page 3 of 3
                                                     XQW20041053
